                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                             Case No. 18-CR-207

CHARLES M. THOMAS,

                       Defendant.


           ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE


       On June 3, 2019, the defendant, Charles Thomas, was sentenced to 33 months in the

custody of the Bureau of Prisons, followed by a 3-year term of supervised release, for possession

with intent to deliver cocaine and cocaine base. The case is currently before the Court on Thomas’

motion for compassionate release. At the time his federal sentence was imposed Thomas was

serving a state sentence for revocation of his supervision. The Court imposed a concurrent term

with the state sentence which was completed on September 15, 2020. Thomas did not exhaust his

administrative remedies with the Bureau of Prisons because he was not in a federal institution at

the time he filed his motion. Nevertheless, Thomas is 68 years old and suffers from several chronic

health conditions that make him more susceptible to serious illness or death should he contract

Covid-19, including Type 2 diabetes and hypertension. Thomas also has a history of smoking

which also increases his risk. He is scheduled for release on July 5, 2021.

       The Court notes that Thomas’ sentence has been significantly more punitive than intended

as a result of the significant limitations placed upon inmates in county jails and prisons as a result

of the Covid-19 pandemic. Under these circumstances and given the risks to his health posed by




         Case 1:18-cr-00207-WCG Filed 03/10/21 Page 1 of 2 Document 28
the pandemic, the Court finds extraordinary and compelling reasons for reducing Thomas’

sentence to time served. The Court further finds that reducing Thomas’ sentence, given his age,

the circumstances surrounding his offense, and the nature of the confinement he has already

incurred, would not be inconsistent with the sentencing factors set forth in 18 U.S.C. § 3553.

Accordingly, Thomas’ motion is granted.

       Thomas’ term of supervised release shall commence upon his release from prison, and all

other conditions of his sentence remain in full force and effect. This order is stayed for not more

than 30 days to finalize Thomas’ release plan, make appropriate travel arrangements and to ensure

his safe release. Thomas shall be released as soon as a release plan is approved by U.S. Probation,

appropriate travel arrangements are made, and it is safe for him to travel. U.S. Probation shall

notify the U.S. Marshal upon approval of Thomas’ release plan. If more than 30 days are needed

to finalize Thomas’ release plan and make appropriate travel arrangements, the parties shall

immediately notify the Court and show cause why the stay should be continued. Within twenty-

four hours of release, Thomas will provide the probation office for the Eastern District of

Wisconsin, Green Bay Division (920-884-7780) with his address and phone number.

       SO ORDERED at Green Bay, Wisconsin this 10th day of March, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                2

         Case 1:18-cr-00207-WCG Filed 03/10/21 Page 2 of 2 Document 28
